PER CURIAM.
Appellant argues that the trial court’s finding of acts constituting abandonment, abuse, and neglect, as defined in section 39.01, Florida Statutes (2002), was not supported by competent substantial evidence. We agree.
The record does not support the trial court’s finding that appellant neglected her children by (i) leaving them alone in the house, and (ii) because of her alleged substance abuse problems. See C.C. v. Department of Children and Family Services, 812 So.2d 520, 523 (Fla. 1st DCA 2002)(ruling that the “trial court must determine whether substance abuse will affect a parent’s ability to provide the care and support the children need in the future”); B.C. v. Department of Children and Families, 846 So.2d 1273, 2003 WL 21348582 (Fla. 4th DCA June 11, 2003)(holding that the record failed to support a finding of prospective abuse or neglect due to the father’s alcohol or drug use).
REVERSED and REMANDED.
WEBSTER, PADOVANO and POLSTON, JJ. concur.